Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-17-00011-CV

                                  Ex Parte Douglas KENNISON

                    From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016-CI-08929
                         Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: February 15, 2017

DISMISSED

           The Texas Department of Public Safety filed this restricted appeal from a judgment

granting Douglas Kennison’s petition for expunction of criminal records. The parties have filed a

joint motion to dismiss this appeal, stating that they have reached an agreement that Kennison was

not entitled to an expunction, that the trial court’s judgment granting the expunction should be

reversed, and that judgment should be rendered in favor of the Department. Because the motion

complies with Rule 42.1(a)(2)(A) of the Texas Rules of Appellate Procedure, we grant the motion

to dismiss, reverse the trial court’s judgment, and render judgment denying Kennison’s petition

for expunction. See TEX. R. APP. P. 42.1(a)(2)(A). In accordance with the parties’ agreement, all

costs are taxed against Kennison. See id. 42.1(d).

                                                 PER CURIAM